Citation Nr: 0313896	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  90-03 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to an increased rating for lumbosacral 
disc pathology to include disc herniation, degenerative 
disc disease (DDD), bulging discs, and sciatic pathology, 
currently evaluated as 40 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1976 to June 1980.

This appeal arises from a September 1987 rating action that 
denied service connection for a skin disorder, and a rating 
in excess of 20 percent for lumbosacral strain, to include 
the issue of expansion of the grant of service connection to 
include sciatic pathology.  A Notice of Disagreement (NOD) 
was received in March 1988, and a Statement of the Case (SOC) 
was issued in April 1988.  A Substantive Appeal was received 
in July 1988.  In September 1988, the veteran and his wife 
testified at a hearing before a hearing officer at the RO; a 
transcript of the hearing is of record.  A Supplemental SOC 
(SSOC) was issued in October 1989.

By rating action of November 1989, the RO increased the 
rating for the veteran's lumbosacral spine disability from 20 
percent to 40 percent, effective September 1988; the matter 
of a rating in excess of 40 percent remains for appellate 
consideration.

In October 1991, the Board of Veterans' Appeals (Board) 
remanded these matters to the RO for due process development.  
A SSOC, reflecting the continued denial, was issued in 
November 1991.  In February 1993, the Board remanded this 
case to the RO for further development of the evidence and 
for due process development.  A SSOC, reflecting the 
continued denial of the claims, was issued in November 1993. 

By rating action of December 1994, the RO expanded the grant 
of service connection for the veteran's low back disability, 
lumbosacral strain, to include S-1 radiculopathy, and a 40 
percent rating therefor was continued.  SSOCs were issued in 
February and May 1995.

This appeal also arises from a February 1995 rating action 
that denied a TDIU.  In August 1995, the veteran and his wife 
testified at a hearing before a hearing officer at the RO; a 
transcript of the hearing is of record.  A NOD was received 
in August 1995, and a SOC was issued in November 1995.  A 
Substantive Appeal was received in January 1996.  A SSOC was 
issued in June 1998.

In April 1999, the Board expanded the grant of service 
connection for the veteran's low back disability, lumbosacral 
strain with S-1 radiculopathy, to include lumbosacral disc 
pathology with disc herniation, DDD, bulging discs, and 
sciatic pathology.  The Board also remanded the issues of a 
rating in excess of 40 percent for lumbosacral disc pathology 
to include disc herniation, degenerative disc disease (DDD), 
bulging discs, and sciatic pathology; service connection for 
a skin disorder; and the claim for a TDIU to the RO for 
further development of the evidence and for due process 
development.  The RO implemented the Board's expansion of the 
grant of service connection for the veteran's low back 
disability by rating action of June 2002.  A SSOC was also 
issued in June 2002, reflecting the continued denials of a 
rating in excess of 40 percent for the low back disability, 
service connection for a skin disorder, and a TDIU.          


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  This liberalizing 
law is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions of 
the law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  
Specifically, the record does not include any correspondence 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the claims currently 
on appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
VA to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO, not the Board, is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  
  
The Board also finds that additional development of the 
claims is warranted.  In this regard, the Board notes that 
the VCAA requires the VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the VA and authorizes the VA to obtain.  See 38 U.S.C.A § 
5103A(a),(b).  In claims for disability compensation, such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).

With respect to the issue of a rating in excess of 40 percent 
for lumbosacral disc pathology to include disc herniation, 
DDD, bulging discs, and sciatic pathology, the Board notes 
that, by regulatory amendment effective September 23, 2002, 
substantive changes were made to the schedular criteria for 
evaluation of intervertebral disc syndrome (IVDS), as set 
forth in 38 C.F.R. § 4.71a, Diagnostic Code 5293; 67 Fed. 
Reg. 54345-54349, August 22, 2002.  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent contrary intent.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, if the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 
38 U.S.C.A. § 5110(g) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000).  

While the veteran was afforded a VA examinations in November 
and December 2000, the Board finds that they are now 
inadequate for rating purposes, inasmuch as revised rating 
criteria have come into effect subsequent to those 
examinations, and a new examination with findings responsive 
to both the former and revised applicable rating criteria is 
now required for equitable adjudication of this claim.  The 
veteran is hereby advised that failure to report for any such 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2002).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notification(s) 
of that examination sent to him by the VA Medical Center 
(VAMC) at which the exam is to take place.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding medical records.   The record 
indicates that the veteran has been treated at the VAMC in 
Louisville, Kentucky.  Prior to arranging for the veteran to 
undergo further examination, the RO must obtain and associate 
with the claims file all pertinent outstanding medical 
records from that facility, as well as undertake efforts to 
obtain all pertinent outstanding medical records any 
source(s) identified by the veteran, following the procedures 
prescribed in 38 C.F.R. § 3.159.  The RO should also 
undertake any additional notification and/or development 
action warranted by the VCAA prior to adjudicating the claims 
on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should request that the 
Louisville VAMC and request them to 
furnish copies of all records of medical 
treatment and evaluation of the veteran 
for low back and skin disorders from 
January 2001 to the present time.  All 
responses and records received should be 
associated with the claims file. 

2.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the claims currently on 
appeal.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claims, 
and specific notice as to the type of 
evidence necessary to substantiate those 
claims.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for the claimed 
disabilities that are not currently of 
record, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  The RO's letter should also 
invite him to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.

3.  After receiving the veteran's 
response (or a reasonable time period for 
his response has expired), the RO should 
assist him in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After the veteran responds (or a 
reasonable time period for his response 
has expired) and all available records 
and/or responses from each contacted 
entity are associated with the claims 
file, the RO should afford the veteran a 
special VA orthopedic examination to 
obtain information as to the determine 
the degree of severity of his lumbosacral 
disc pathology to include disc 
herniation, DDD, bulging discs, and 
sciatic pathology.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies, including X-rays, consultations, 
and range of motion testing of the low 
back (expressed in degrees, with standard 
ranges provided for comparison purposes) 
should be accomplished, and all clinical 
findings pertaining to the low back 
should be reported in detail and 
correlated to a specific diagnosis.  The 
examiner should describe the 
manifestations of the veteran's IVDS in 
accordance with pertinent former and 
revised criteria for rating that 
disorder.  Specifically, the examiner 
should (a) render findings as to whether, 
during examination, there is mild, 
moderate, severe, or pronounced IVDS, and 
(b) specify the total duration of 
incapacitating episodes, if any, over the 
past 12 has (an "incapacitating 
episode" being a period of acute signs 
and symptoms due to IVDS that requires 
bed rest prescribed by and treatment by a 
physician).  He/she should also provide 
findings as to whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  He/she should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use of the low back; 
to the extent possible, he should express 
such functional loss in terms of 
additional degrees of limited motion of 
the low back.  The examiner should also 
state an opinion for the record as to 
whether the veteran's service-connected 
low back disability alone renders him 
unable to obtain or retain substantially 
gainful employment.  All examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, should be set forth in a 
printed (typewritten) report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the 
examination sent to the veteran.

6.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

8.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims for a 
rating in excess of      40 percent for 
lumbosacral disc pathology to include 
disc herniation, DDD, bulging discs, and 
sciatic pathology; service connection for 
a skin disorder; and a TDIU, in light of 
all pertinent evidence and legal 
authority (to include the provisions of 
3.655, as appropriate, and the former and 
revised applicable rating criteria for 
IVDS).

9.  If any of benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include citation and 
discussion of the former and revised 
applicable rating criteria for IVDS, and 
clear reasons and bases for the RO's 
determinations), and afford them the 
requisite time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West,     12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


